

EXHIBIT 10.3


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT OF R. DOUGLAS ORR




This is the First Amendment (“First Amendment”) to the Employment Agreement of
R. Douglas Orr entered into as of April 30, 2010 (the "Agreement"), by and
between First Cash Financial Services, Inc. (the “Company”), a Delaware
corporation, and R. Douglas Orr (the "Executive"). This First Amendment shall
apply prospectively and is effective as of July 23, 2013.     


WHEREAS, Executive is presently serving the Company as an employee pursuant to
the Agreement between the parties and the parties desire to modify the Agreement
as set forth below.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:


1.
In paragraph 3 of the Agreement, replace the term “December 31, 2013” with
“December 31, 2016.”



2.
In paragraph 4(a) of the Agreement, replace the section “minimum annual base
salary of four hundred thousand dollars ($400,000.00)” with the following:
“minimum annual base salary of four hundred fifty four thousand four hundred
eighty dollars ($454,480.00) beginning January 1, 2013.”



3.
Except as modified herein, the remainder of the Agreement shall remain
unchanged.



EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
FIRST AMENDMENT WITH HIS PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY.


FIRST CASH FINANCIAL SERVICES, INC.
EXECUTIVE
 
 
By:
 
 
 
 
Rick L. Wessel
R. Douglas Orr
 
Chairman of the Board
 





